           Case 3:19-cv-07502-JCS Document 1 Filed 11/14/19 Page 1 of 9




 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   THE STROJNIK FIRM LLC
 3   A LIMITED LIABILITY COMPANY
     Esplanade Center III, Suite 700
 4   2415 East Camelback Road
 5   Phoenix, Arizona 85016
     602.510.9409 (tel.)
 6
     Attorneys for Plaintiff THERESA BROOKE
 7
 8                                 UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA
10
     THERESA BROOKE, a married woman
11   dealing with her sole and separate claim,      Case No:
12                           Plaintiff,             COMPLAINT FOR DAMAGES,
13                                                  DECLARLATORY RELIEF AND
                                                    INJUNCTIVE RELIEF FOR
14   vs.                                            VIOLATIONS OF AMERICANS
                                                    WITH DISABILITIES ACT AND
15
     KHATRI INC., a California corporation          UNRUH CIVIL RIGHTS ACT
16   dba Best Western Plus Inn at Hayward,
17                           Defendant.             (JURY TRIAL DEMANDED)
18
              Plaintiff alleges:
19
                                             PARTIES
20
              1.     Plaintiff Theresa Brooke is a married woman currently residing in Pinal
21
     County, Arizona. Plaintiff is and, at all times relevant hereto, has been legally disabled,
22
     confined to a wheel chair, and is therefore a member of a protected class under the
23
     ADA, 42 U.S.C. § 12102(2), the regulations implementing the ADA set forth at 28 CFR
24
     §§ 36.101 et seq. Plaintiff ambulates with the aid of a wheelchair due to the loss of a
25
     leg.
26
              2.     Defendant, Khatri Inc., owns and/or operates and does business as the
27
     hotel, Best Western Plus Inn at Hayward. Defendant also operates the website
28
       Case 3:19-cv-07502-JCS Document 1 Filed 11/14/19 Page 2 of 9




 1   https://www.bestwestern.com/en_US/book/hotel-
 2   rooms.05397.html?iata=00171880&ssob=BLBWI0004G&cid=BLBWI0004G:google:g
 3   mb:05397 (“Defendant’s website”). Defendant’s hotel and website are both places of
 4   public accommodation pursuant to 42 U.S.C. § 12181(7)(A) and 28 C.F.R. Part 36.
 5                                     INTRODUCTION
 6            3.   Plaintiff Theresa Brooke brings this action against Defendant, alleging
 7   violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et
 8   seq., Subtitle A, (the “ADA”) and its implementing regulations, specifically 28 C.F.R.
 9   Part 36.
10            4.   Plaintiff is a disabled woman confined to a wheelchair. She brings this
11   civil rights action pursuant to Title III of the ADA and its implementing regulations,
12   specifically 28 C.F.R. § 36.302(e)(1)(i), for Defendant’s failure to operate an online
13   reservation system that permits patrons to reserve ADA accessible rooms in the “same
14   manner” and during the “same hours” as persons can reserve non-accessible rooms.
15   Therefore, Plaintiff seeks a declaration that Defendant has violated federal law and a
16   permanent injunction requiring Defendant to modify its policies and procedures such
17   that its online reservation system accommodates disabled persons’ desire to reserve
18   ADA accessible rooms online in the same manner as able-bodied persons are able to
19   reserve non-accessible rooms, the Court to retain jurisdiction of this matter for a period
20   to be determined to ensure that Defendant comes into compliance with the relevant
21   requirements of the ADA, and to ensure that Defendant has adopted and is following an
22   institutional policy that will, in fact, cause Defendant to remain in compliance with the
23   law.
24            5.   In compliance with R10-3-405(H)(1), Plaintiff’s address is c/o Peter
25   Kristofer Strojnik, her attorney, 2415 East Camelback, Suite 700, Phoenix, Arizona
26   85016.
27                              JURISDICTION AND VENUE
28


                                              2
        Case 3:19-cv-07502-JCS Document 1 Filed 11/14/19 Page 3 of 9




 1          6.     Subject matter jurisdiction in this Court is proper pursuant to 28 U.S.C.
 2   §§ 1331 and 42 U.S.C. § 12188.
 3          7.     The Court has personal jurisdiction over Defendant.
 4          8.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
 5   in that this is the judicial district in which a substantial part of the acts and omissions
 6   giving rise to the claims occurred, and the injury complained of occurred here in this
 7   District.
 8                     ALLEGATIONS COMMON TO ALL COUNTS
 9          9.     Plaintiff and her husband are avid travelers to California and have
10   extensive obligations that require travel to California for ADA testing, settlement
11   conferences, ENE conferences, hearings and Joint Site Inspections.
12          10.    Due to Plaintiff’s many special needs, she requires the use of lodging
13   rooms that are accessible to her and have the standard accessibility features such as roll-
14   in showers, adequate spacing around the furniture in the lodging room, grab bars
15   surrounding the toilet, and other commonly-accepted accessibility features.
16          11.    Plaintiff cannot lodge at a hotel or inn without the commonly-accepted
17   features of an ADA-accessible room such as a roll-in shower, grab bars surrounding the
18   toilet, shower transfer chairs, wider entry-ways to accommodate Plaintiff’s wheelchair,
19   and other commonly-accepted ADA features.
20          12.    Plaintiff has not always been disabled. It was only in 2013 that she
21   became disabled, which is when a disease from which she suffered (lymphedema)
22   caused her to have to make the difficult decision of allowing physicians to amputate her
23   leg so that the disease would not spread the remainder of her body.
24          13.    Since Plaintiff became disabled, she has intimate and recent knowledge of
25   how she was treated before her disability and after her disability. Her world became less
26   accessible. Consequently, Plaintiff has engaged in her right as a private attorney general
27   and has enforced numerous ADA laws in federal courts across the Country.
28


                                               3
       Case 3:19-cv-07502-JCS Document 1 Filed 11/14/19 Page 4 of 9




 1          14.    In anticipation of a trip to the Bay Area for court-related requirements,
 2   testing and leisure travel, Plaintiff went to Defendant’s website for purposes of booking
 3   a room and with an intent of checking ADA accessibility at the hotel. Since Plaintiff
 4   requires the use of an ADA accessible room, she attempted to reserve one. Plaintiff
 5   entered her desired dates, but the website only offered non-accessible rooms for her
 6   desired dates. Thinking that perhaps the hotel was simply booked for her selected dates
 7   versus it not offering ADA accessible rooms at all, Plaintiff tried a few different dates
 8   farther out for future trips. Plaintiff tried two months out and four months out, and she
 9   encountered the same discrimination.
10          15.    Defendant therefore does not allow Plaintiff or other disabled Americans
11   the option of reserving ADA accessible rooms via its online website notwithstanding
12   the fact it allows patrons to reserve non-accessible rooms.
13          16.    Plaintiff will not book a room at Defendant’s hotel until it modifies its
14   policies and procedures regarding its website.
15          17.    Plaintiff will check Defendant’s website periodically to see if it has
16   modified its policies and procedures to allow her to reserve an ADA accessible room
17   online, and if Defendant does in fact modify its policies, Plaintiff will reserve an ADA
18   accessible room online for Plaintiff’s many planned trips.
19          18.    As a result of Defendant’s non-compliance with the ADA, Plaintiff,
20   unlike persons without disabilities, cannot reserve lodging rooms in the “same manner”
21   as persons seeking non-accessible accommodations.
22          19.    She also cannot reserve rooms during the “same hours” because the
23   internet does not close whereas phone registration and reservation desks generally have
24   finite operational hours.
25          20.    In violation of 28 C.F.R. § 36.302(e)(1)(i), Defendant does not allow
26   disabled Americans to reserve rooms in the “same manner” and during the “same
27   hours” as able-bodied Americans seeking to reserve non-accessible rooms.
28


                                              4
       Case 3:19-cv-07502-JCS Document 1 Filed 11/14/19 Page 5 of 9




 1          21.    Upon information and belief, Defendant does not have a plan or policy
 2   that is reasonably calculated to make its website fully accessible to and independently
 3   usable by, disabled people.
 4
 5                               FIRST CAUSE OF ACTION
                  (Violation of Title III the Americans with Disabilities Act)
 6
 7          22.    Plaintiff incorporates all allegations heretofore set forth.

 8          23.    Defendant has discriminated against Plaintiff and other disabled

 9   Americans pursuant to Title III of the ADA and 28 C.F.R. § 36.302(e)(1)(i) in that it

10   has failed to make its website reservation system fully and equally accessible to

11   Plaintiff and disabled persons.

12          24.    Defendant has violated 28 C.F.R. § 36.302(e)(1)(i) in that it does not

13   allow for the reservation of ADA accessible rooms in the same manner and during the

14   same hours as a patron can reserve non-accessible rooms.

15          25.    Modification of Defendant’s policies and procedures would neither

16   fundamentally alter the nature of Defendant’s website nor result in an undue burden to

17   Defendant.

18          26.    Modification of Defendant’s website to allow for the reservation of ADA

19   accessible rooms thereon is readily achievable due to the simplicity of changing content

20   of websites. Readily achievable means that providing access is easily accomplishable

21   without significant difficulty or expense.

22          27.    Conversely, the cessation of compliance with the ADA law is also readily

23   achievable by re-changing Defendant’s website to not allow reservation of ADA rooms

24   online. Therefore, injunctive relief should issue irrespective of Defendant’s potential

25   voluntary cessation.

26          28.    Defendant’s conduct is ongoing, and, given that Defendant has never fully

27   complied with the ADA’s requirements that public accommodations make lodging

28   services fully accessible to, and independently usable by, disabled individuals, Plaintiff


                                                  5
       Case 3:19-cv-07502-JCS Document 1 Filed 11/14/19 Page 6 of 9




 1   invokes her statutory right to declaratory and injunctive relief, as well as costs and
 2   attorneys’ fees.
 3          29.      Without the requested injunctive relief, specifically including the request
 4   that the Court retain jurisdiction of this matter for a period to be determined after the
 5   Defendant certifies that it is fully in compliance with the mandatory requirements of the
 6   ADA that are discussed above, Defendant’s non-compliance with the ADA’s
 7   requirements that its website be fully accessible to, and independently useable by,
 8   disabled people is likely to recur.
 9          WHEREFORE, Plaintiff demands judgment against both Defendants as follows:
10                a. A Declaratory Judgment that at the commencement of this action
11                   Defendant was in violation of the specific requirements of Title III of the
12                   ADA described above, and the relevant implementing regulations of the
13                   ADA, in that Defendants took no action that was reasonably calculated to
14                   ensure that their website is in compliance with 28 C.F.R. § 36.302(e);
15                b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
16                   applicable, a permanent injunction pursuant to 42 U.S.C. § 12188(a)(2)
17                   and 28 CFR § 36.504(a) which directs Defendants to take all steps
18                   necessary to bring their website into full compliance with the
19                   requirements set forth in the ADA, and its implementing regulations, so
20                   that the online reservation system is designed and implemented so that
21                   ADA accessible rooms can be reserved through the online reservation
22                   system;
23                c. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
24                   applicable, payment of costs of suit;
25                d. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
26                   applicable, payment of attorneys’ fees pursuant to 42 U.S.C. § 12205, 28
27                   CFR § 36.505 and other principles of law and equity and in compliance
28


                                                6
         Case 3:19-cv-07502-JCS Document 1 Filed 11/14/19 Page 7 of 9




 1                   with the “prevailing party” and “material alteration” of the parties’
 2                   relationship doctrines1; and,
 3                e. Order closure of the Defendant’s website until Defendant has fully
 4                   complied with the ADA; and
 5                f. The provision of whatever other relief the Court deems just, equitable and
 6                   appropriate.
 7                              SECOND CAUSE OF ACTION
         (Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)
 8
 9       30. Plaintiff realleges all allegations heretofore set forth.

10          31.      Defendants have violated the Unruh by denying Plaintiff equal access to

11   its public accommodation on the basis of her disability as outlined above, in this

12   instance regarding its online reservation system.

13          32.      Unruh provides for declaratory and monetary relief to “aggrieved

14   persons” who suffer from discrimination on the basis of their disability.

15          33.      Plaintiff has been damaged by the Defendant’s non-compliance with

16   Unruh.

17          34.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other

18   relief as the Court considers appropriate, including monetary damages in an amount to

19   be proven at trial, but in no event less than $4,000.00.

20          35.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an

21   amount to be proven at trial.

22          WHEREFORE, Plaintiff demands judgment against both Defendants as follows:

23                a. A Declaratory Judgment that at the commencement of this action

24                   Defendant was in violation of the specific requirements of Title III of the

25                   ADA described above, and the relevant implementing regulations of the

26
27   1
      As applicable to ADA cases. See, Coppi v. City of Dana Point, Case No. SACV 11-
28   1813 JGB (RNBx) (February, 2015).


                                                 7
         Case 3:19-cv-07502-JCS Document 1 Filed 11/14/19 Page 8 of 9




 1                 ADA, in that Defendants took no action that was reasonably calculated to
 2                 ensure that their website is in complilance with 28 C.F.R. § 36.302(e);
 3             b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
 4                 applicable, a permanent injunction pursuant to 42 U.S.C. § 12188(a)(2)
 5                 and 28 CFR § 36.504(a) which directs Defendants to take all steps
 6                 necessary to bring their website into full compliance with the
 7                 requirements set forth in the ADA, and its implementing regulations, so
 8                 that the online reservation system is designed and implemented so that
 9                 ADA accessible rooms can be reserved through the online reservation
10                 system;
11             c. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
12                 applicable, payment of costs of suit;
13             d. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
14                 applicable, payment of attorneys’ fees pursuant to 42 U.S.C. § 12205, 28
15                 CFR § 36.505 and other principles of law and equity and in compliance
16                 with the “prevailing party” and “material alteration” of the parties’
17                 relationship doctrines2 in an amount no less than $3,500.00; and,
18             e. Order closure of the Defendant’s place of public accommodation until
19                 Defendant has fully complied with the ADA; and
20             f. For damages in an amount no less than $4,000.00; and
21             g. The provision of whatever other relief the Court deems just, equitable and
22                 appropriate.
23                                DEMAND FOR JURY TRIAL
24          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
25   demands a jury trial on issues triable by a jury.
26
27   2
      As applicable to ADA cases, see Coppi v. City of Dana Point, Case No. SACV 11-
28   1813 JGB (RNBx) (February, 2015)


                                               8
     Case 3:19-cv-07502-JCS Document 1 Filed 11/14/19 Page 9 of 9




 1
 2      RESPECTFULLY SUBMITTED this 3d day of November, 2019.
 3                                          /s/ P. Kristofer Strojnik
 4                                          P. Kristofer Strojnik (242728)
                                            Attorneys for Plaintiff
 5
 6
 7
                   VERIFICATION COMPLIANT WITH R10-3-405
 8
 9      I declare under penalty of perjury that the foregoing is true and correct.

10                    DATED this 3d day of November, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9
